UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6701



IN RE:   JULIAN EDWARD ROCHESTER,




                                                       Petitioner.



                On Petition for a Writ of Mandamus.


Submitted:   June 20, 2007                 Decided:   July 30, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Julian E. Rochester petitions this court for a writ of

mandamus.       He seeks to appeal the district court’s refusal, in

accordance with a prefiling injunction, to process a petition for

writ of mandamus that Rochester attempted to file in that court.

Rochester also appears to seek an order compelling the South

Carolina state courts to hear a postconviction review petition and

to set aside two state court judgments.                 Mandamus is a drastic

remedy   and     should    be   used    only    in   extraordinary   situations.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).                    The party seeking

mandamus relief carries the heavy burden of showing that he has no

other adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).                    Rochester has

failed to make the requisite showing.                 We accordingly deny the

motion for leave to proceed in forma pauperis and dismiss the

mandamus petition.          We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented     in   the

materials      before     the   court   and     argument   would   not    aid   the

decisional process.

                                                                         DISMISSED




                                        - 2 -